Citation Nr: 0829519	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post traumatic stress 
disorder (PTSD), prior to December 15, 2005.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, prior to May 10, 2006.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative changes of the 
lumbar spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected headaches prior to October 
17, 2005.

5.  Entitlement to a disability rating in excess of 30 
percent for service-connected headaches on or after October 
17, 2005.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD, 
degenerative changes of the lumbar spine, and headaches and 
denied service connection for hypertension and ascending 
aortic dissection (recharacterized as a heart disability) and 
from an October 2006 RO decision that denied service 
connection for Meniere's syndrome.  In an August 2005 notice 
of disagreement (NOD), the veteran disagreed with the initial 
ratings assigned his service-connected disabilities as well 
as the denials of service connection for hypertension and a 
heart disability.  In a March 2006 decision, the rating for 
service-connected PTSD was increased to 50 percent disabling 
effective December 15, 2005 (as corrected by the June 2006 RO 
decision) and in May 2006, the rating was increased again to 
100 percent disabling effective May 10, 2006.  Additionally, 
the rating for service-connected headaches was increased to 
30 percent disabling effective October 17, 2005.  However, on 
a claim for an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
increased ratings are not full grants of the benefits sought 
on appeal, and since the veteran did not withdraw his claims 
of entitlement to higher initial ratings, the matters remain 
before the Board for appellate review.  

The issue of entitlement to service connection for Meniere's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 13, 2005, service-connected PTSD was not 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  Between October 13, 2005, and April 4, 2006, service-
connected PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.

4.  The service-connected degenerative changes of the lumbar 
spine were not productive of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes.  

5.  Prior to October 17, 2005, service-connected headaches 
were not productive of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  

6.  On or after October 17, 2005, service-connected headaches 
were not productive of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

7.  Hypertension was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.

8.  A heart disability has not been shown to be causally or 
etiologically related to service or service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2005, the criteria for a higher 
initial evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2007).  

2.  Between October 13, 2005, and April 4, 2006, the criteria 
for a disability evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5003, 5242 (2007).

4.  Prior to October 17, 2005, the criteria for an initial 
evaluation in excess of 10 percent for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2007).
5.  On or after October 17, 2005, the criteria for an 
evaluation in excess of 30 percent for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2007).

6.  Hypertension was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2007).

7.  A heart disability to include as secondary to service-
connected PTSD was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007) and 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Increased ratings

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for PTSD, degenerative changes of the lumbar 
spine, and headaches.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in 
October 2004 before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  Moreover, the veteran was provided with notice 
concerning the effective date and rating criteria in March 
2006 and his claims were subsequently readjudicated in a July 
2007 supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims for 
an increased ratings.  The veteran was also afforded VA 
examinations in November 2004 in connection with his claims.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in January 2005 regarding the claims for 
entitlement to service connection for a heart disability and 
hypertension.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ in April 2005.  In a March 2006 letter, 
the veteran was provided with notice that addresses the 
relevant rating criteria and effective date provisions.  Any 
defect in the timing of the notice was harmless error as 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in May 2007 in connection with his heart 
disability claim.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for hypertension.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed for the aforementioned claim because there is no 
evidence of hypertension in-service besides the veteran's own 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In this regard, an examination is not 
needed because the veteran's in service treatment records 
were absent for a diagnosis of hypertension and the first 
post-service medical findings related to hypertension were 
many years after service.  Accordingly, it was not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim for hypertension in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability 
and his military service").  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SOCs, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  
PTSD

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post traumatic stress 
disorder (PTSD), prior to December 15, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a rating in excess of 10 percent 
disabling prior to October 13, 2005.  (The Board will explain 
the change in effective date below).  Prior to that date, 
there was no showing of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks before 
that date.  During the November 2004 VA examination, the 
veteran reported avoiding social gatherings, nightmares once 
a week to every two weeks, and being snappy with people at 
work.  However, the Board finds it significant that he was 
employed by the postal service for the past 31 years and had 
been a supervisor since 1980 and currently supervised 35 
people, but reported no formal write-ups or letters of 
counseling because of his anger.  It was noted that he was 
eligible to retire in three weeks and took about five to six 
days a year for sick or vacation and there were no formally 
documented mental health days.  The examiner concluded that 
his occupational history was minimally impacted by PTSD.  
Moreover, the examiner specifically concluded that the 
veteran's social functioning would be minimally affected by 
PTSD as he has been able to supervise people without 
discipline since 1980.  The examiner also noted that his 
concentration was minimally affected and he had a minimal 
level of hypervigilance and there was minimal restriction of 
affect with minimal anxious symptomatology and depressive 
features.  His GAF score was 87, which reflected absent or 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns.  The examiner concluded that 
the overall affect of the PTSD upon maintaining gainful 
employment was minimal and almost nonexistent and there would 
be occasional social impairment due to milder transient 
symptoms if even at that level or less which would decrease 
work efficiency or his ability to perform occupational tasks 
only during times of significant stress.  As such, after 
considering the veteran's disability picture during that 
period, the Board finds that the veteran was not entitled to 
a rating in excess of 10 percent prior to December 15, 2005.  
38 C.F.R. § 4.130, DC 9411.  

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, from December 15, 2005, 
to May 10, 2006.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 50 percent disabling rating 
effective October 13, 2005, and no higher, and then a 100 
percent rating effective April 4, 2006.  (The Board will 
explain the change in effective dates below).  However, he is 
not entitled to a rating in excess of 50 percent between 
October 13, 2005, and April 4, 2006, as there was no showing 
of occupational and social impairment, with deficiencies in 
most areas, prior to April 4, 2006.  

In a December 2005 private report, Dr. J.B. concluded that 
although the veteran was currently employed, he reported 
problems in controlling his anger at work and his test 
results indicated that he had an extremely negative work 
attitude that would significantly interfere with positive 
work adjustment.  It was her opinion that he was not capable 
of substantial gainful employment due to his impaired 
judgment, disturbance of motivation and mood, and extreme 
difficulty in establishing and maintaining effective work and 
social relationships.  His GAF score was 45, which reflected 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  However, although the 
Board acknowledges the findings of anxiety and depression, 
Dr. J.B.'s conclusions that he was not capable of substantial 
gainful employment and had extreme difficulty in establish 
effective relationships is not supported by the evidence of 
record.  In this regard, the Board finds it significant that 
although he reported receiving verbal warnings at work, he 
worked for the postal service for over thirty years and was a 
supervisor.  Moreover, although the veteran reported being a 
loner, he is married and did not report problems with that 
relationship.  Importantly, he was neatly groomed, dressed, 
and fully oriented during his interview.  Additionally, the 
Board notes that there were no reports of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  As such, after 
considering the veteran's disability picture during that 
period, the Board finds that the veteran was not entitled to 
a rating in excess of 50 percent between October 13, 2005, 
and April 4, 2006.  38 C.F.R. § 4.130, DC 9411.  

Although the veteran was granted a 50 percent rating for his 
PTSD effective December 15, 2005, the Board notes that in a 
December 15, 2005, private treatment record, Dr. J.B. 
indicated that she met with the veteran on October 13, 2005 
for the purpose of evaluating his PTSD symptoms.  As such, 
although Dr. J.B. dated her letter on December 15, 2005, it 
was factually ascertainable that on October 13, 2005, the 
veteran's rating increased to the assigned 50 percent rating.  
38 C.F.R. § 3.400(o)(2).  

The veteran was granted a 100 percent rating for his PTSD 
effective May 10, 2006.  However, in the May 10, 2006, 
private treatment record, Dr. J.B. indicated that she met 
with the veteran on April 4, 2006, for the purpose of 
evaluating his PTSD symptoms.  As such, although Dr. J.B. 
dated this letter on May 10, 2006, it was factually 
ascertainable that on April 4, 2006, the veteran's rating 
increased to the assigned 100 percent rating.  38 C.F.R. 
§ 3.400(o)(2).  Although the Board acknowledges the veteran's 
argument that he should be entitled to the 100 percent rating 
from January 3, 2006, the day he reported leaving his job, 
the Board finds that April 4, 2006, is the correct date for 
the assignment of that rating.  Although the veteran 
indicated that he left his job on that date, Dr. J.B. did not 
determine that he was unemployable for any type of employment 
until April 4, 2006.  

Lumbar spine

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative changes of the 
lumbar spine.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The service-connected degenerative changes of the lumbar 
spine are currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5242 
(degenerative arthritis of the spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, the veteran is already 
assigned a 10 percent disability evaluation for his service-
connected lumbar spine disability, and the medical evidence 
of record does not demonstrate that involvement of 2 or more 
major joints or 2 or more minor joint groups.  See 38 C.F.R. 
§ 4.45(f).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion 
range of motion of the thoracolumbar spine is 240 degrees. 
 The normal ranges of motions for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2007).  See also 38 C.F.R. § 
4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial rating in excess of 10 
percent disabling.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  During the November 2004 VA 
examination, forward flexion was to 95 degrees with pain, 
extension was to 30 degrees, and bilateral lateral flexion 
and rotation were all from 0 to 30 degrees.  Upon additional 
forward flexion, pain began at 80 but he was still able to go 
to 95 degrees with pain.  X-ray revealed minimal degenerative 
changes in the lumbar spine.  

The Board acknowledges the April 2006 private report of Dr. 
T.H.F. which indicated that the veteran had mild degenerative 
disc disease (DDD) at L3/4 and L4/5.  However, even assuming 
without deciding that the DDD findings were related to 
service, the Board finds it significant that the veteran 
denied any incapacitating episodes of back pain, 
radiculopathy symptoms, and bladder or bowel dysfunction and 
his sensory and motor examinations were unremarkable during 
the November 2004 VA examination.  Further, Dr. T.H.F. did 
not indicate that the veteran had any nerve impingement or 
incapacitating episodes.  As such, a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
either.  As such, the evidence does not indicate a rating in 
excess of 10 percent disabling is warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5242.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
degenerative changes of the lumbar spine is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent rating, and no 
higher.  During the November 2004 VA examination, the veteran 
denied any functional limitation during flare-ups.  He used 
no crutches, braces, canes, or special shoes.  The examiner 
indicated that he had no difficulty walking.  Upon additional 
forward flexion, pain began at 80 but he was still able to go 
to 95 degrees with pain.  Importantly, there was no weakness, 
fatigability, spasm, or incoordination and his range of 
motion did not decrease.  The veteran denied any functional 
impairment secondary to his back, and the examiner indicated 
that the major functional impact was pain with repetitive 
use.  As such, the veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected degenerative changes of the lumbar spine.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242.

Headaches

The service-connected headaches are currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
10 percent disability evaluation is warranted for headaches 
with characteristic prostrating attacks, averaging one in 2 
months over the last several months.  A 30 percent disability 
rating is assigned for headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected headaches prior to October 
17, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial rating in excess of 10 
percent disabling prior to October 17, 2005.  Prior to 
October 17, 2005, headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months were not shown.  In this regard, during the 
November 2004 VA examination the veteran specifically denied 
incapacitating or prostrating headaches.  He reported 
headaches three to four times per week and that tension and 
stress bring them on.  The veteran reported missing three 
days each six months because of the headaches.  The examiner 
concluded that there were no neurological deficits and that 
ordinary activity was possible as he could go about his daily 
activity during these periods.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
headaches prior to October 17, 2005.  38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100.

5.  Entitlement to a disability rating in excess of 30 
percent for service-connected headaches on or after October 
17, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a rating in excess of 30 percent 
disabling on or after October 17, 2005.  On or after October 
17, 2005, headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability were not shown.  In an October 2005 report, 
Dr. J.J.G. noted that once a month the veteran rated his 
headaches as a 10 on the pain scale and that they sometimes 
last for up to two days but on average from three to eight 
hours but up to 24 hours.  Dr. J.J.G. indicated that his 
headaches were frequent and severe at times and that he did 
not get much relief from his current medications, so a 
medication switch was recommended.  In an April 2006 letter, 
Dr. J.J.G. stated that he was unaware if the medication 
change helped.  In sum, although the Board acknowledges that 
the veteran experienced severe headaches, there was no 
showing of severe economic inadaptability related to them.  
Consequently, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected headaches on or after October 17, 2005.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.



Extraschedular

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected lumbar spine, 
headaches, or PTSD have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  The veteran is 
already rated as 100 percent disabling for his PTSD under the 
regular schedular criteria based on the May 2006 conclusion 
of Dr. J.B. that he is unemployable due to this disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's aforementioned service-connected disabilities under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

6.  Entitlement to service connection for hypertension.

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 or more or systolic pressure of 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
For hypertension to be 10 percent disabling, diastolic 
pressure must be predominantly 100 or more, or systolic 
pressure must be predominantly 160 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension.  The service treatment records were absent for 
complaints, treatment, or diagnosis of hypertension.  
Further, the first post-service medical evidence of 
hypertension was many years after service.  Additionally, 
there is no persuasive medical evidence linking hypertension 
to service, which is necessary to establish service 
connection.  Therefore, service connection cannot be granted.

The veteran's service treatment records were absent for 
complaints, treatment, or diagnosis of hypertension.  On his 
separation examination, his blood pressure was 120/76, which 
does not reflect hypertension for VA rating purposes.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Additionally, at the time of his July 1971 VA examination, 
which was administered two months after his separation from 
service, the blood pressure readings were 116/76 sitting, 
120/80 standing, 130/70 sitting after exercise, and 116/74 
two minutes after exercise, which also do not reflect 
hypertension for VA rating purposes.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  In fact, the first recorded 
findings of high blood pressure were in October 1997 and 
December 1998 private treatment records from H.F.M.S., which 
were dated approximately 26 years after his separation from 
service.  In an October 2002 VA treatment entry, the veteran 
was noted to have elevated blood pressure of 148/105 without 
a history of high blood pressure.  The veteran told the 
physician that he had been told in the past that his blood 
pressure was high normal and that he did not take any 
medications for this.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that hypertension had its onset in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  As such, although there are 
treatment records dated in 1971, there has been no medical 
showing of hypertension until decades after service.  

Although the Board acknowledges a March 2007 VA treatment 
entry wherein the veteran reported that he had hypertension 
ever since Vietnam but had been treated only for the past 
five years.  However, during his May 2007 examination, the 
veteran stated that he was diagnosed with hypertensive heart 
disease in 20 or 25 years before, which would date his first 
diagnosis in approximately 1985-1987, which is still 
approximately 14 years after his separation from service.  
Additionally, as previously noted, the first recorded 
findings of high blood pressure were dated in 1997 and there 
were no findings of high blood pressure in 1971.  Moreover, 
the veteran, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis regarding 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, the Board attaches more probative 
weight to the evidence of record which reflected that the 
first findings of hypertension were dated many years after 
the veteran's separation from service.  
In sum, the Board concludes that hypertension did not 
manifest during service or within one year after and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.  There is no in-service 
documentation of hypertension and there is no persuasive 
medical evidence indicating that hypertension is related to 
his service.  Further, the first medical finding of 
hypertension was made many years after the veteran's 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Absent such a nexus to service, service connection cannot be 
granted.  38 C.F.R. § 3.303.  Therefore, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hypertension is denied.

7.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service.  38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision of 
law does not preclude the establishment of service connection 
for a disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
military service, naval, or air service or which became 
manifest to a requisite degree of disability during any 
applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 
C.F.R. 
§ 3.300(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a heart 
disability.  In a December 2004 statement, the veteran's wife 
contended that the in-service injuries the veteran suffered 
caused a weakened heart, which in turn led to his aortic 
dissection in 2002.  The service treatment records do reflect 
that the veteran had an injury to his face in June 1970 and a 
contusion to the iliac crust region in September 1970.  
However, they are negative for complaints, treatment, or 
diagnosis of a heart disability.  

Additionally, during his July 1971 VA examination, which was 
undertaken two months after his separation from service, the 
veteran's heart was found to be within normal limits and his 
cardiovascular system was also normal.  Records from H.F.M.S. 
reflected that in October 2002, he underwent an ascending 
aortic dissection with acute aortic insufficiency.  It was 
noted that he had a family history of heart disease.  An 
April 2003 record indicated that he was diagnosed with 
coronary artery disease (CAD).  

As reflected above, the evidence of record indicated that the 
first finding of a heart disability was in 2002, 31 years 
after his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of a heart disability, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a heart 
disability had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In this regard, the Board notes 
that the earliest post-service medical evidence dates in 
1971, yet the first notation of a heart disability was not 
until 31 years after service.  As such, there has been no 
showing of a heart disability until decades after service.  

In April 2007, the veteran submitted an article which found 
that veterans with symptoms of PTSD were at a greater risk of 
heart attacks as they age.  However, this evidence is general 
in nature and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  As such, the 
Board affords it little probative value.  

In May 2007, the veteran underwent a VA examination in 
connection with this claim.  The veteran did not report a 
history of myocardial infarction.  The veteran reported 
smoking a pack of cigarettes a day for the past 36 years.  
The diagnosis was status post thoracic aneurysm repair.  
After examining the veteran and the claims file, the examiner 
concluded that the veteran's heart condition was less likely 
than not due to or aggravated by his service-connected PTSD.  
Further, the examiner commented that his current heart 
condition was more likely due to 36 years of smoking, 
moderate to severe dyslipidemia for 20 plus years that was 
poorly controlled, lack of exercise, genetics, and greater 
than 25 years with hypertension (for which service connection 
was denied as reflected above).  To the extent, the veteran's 
current heart disability has been attributed to his cigarette 
smoking, and as noted above, service connection cannot be 
granted on the basis that the disorder resulted from an 
injury or disease attributable to the use of tobacco products 
by the veteran during his military service.  Moreover, the 
onset of dyslipidemia and hypertension that also found to 
have contributed to his heart disability was many years after 
his separation from service.  

To the extent that the veteran and his wife are contending 
that his heart disability is related to the in-service 
injuries, there is no competent medical evidence of record to 
support this assertion.  Further, the veteran and his wife, 
as laypeople, are not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In conclusion, the more persuasive medical evidence does not 
show that the veteran's claimed heart disability was 
proximately caused by or was proximately aggravated his 
service-connected PTSD.  38 C.F.R. § 3.310(a) (2006), Allen, 
7 Vet. App. at 448.  Further, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
heart disability was not warranted on a direct basis pursuant 
to 38 C.F.R. § 3.303, as there were no findings of such in 
service nor was there a competent medical nexus.  As such, 
service connection must be denied.  38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2007) and 3.310(a) (2006).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD), prior to October 17, 2005, is denied.

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD, prior to April 4, 2006, is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative changes of the 
lumbar spine, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected headaches prior to October 17, 
2005, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected headaches on or after October 17, 2005, 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected PTSD, is denied.


REMAND

8.  Entitlement to service connection for Meniere 's 
syndrome.

As reflected above, the veteran suffered injuries to his face 
and a contusion to the right iliac crust region in June and 
September 1970 while in service.  The veteran's service 
treatment records were negative for complaints, treatment, or 
diagnosis of balance problems, dizziness, or Meniere's 
syndrome.  

During his July 1971 VA examination, the veteran reported a 
left ear buzzing sound and there was a finding of dullness in 
his left ear drum.  The diagnoses were sensorineural hearing 
loss and tinnitus.  Private treatment records from H.F.M.S. 
contained diagnoses of labyrinthitis in September 1999.  
During a November 2004 VA audiology examination, the veteran 
stated that he had an inner ear infection and dizzy for four 
days three years before.  He reported no problems since.  

In an April 2006 private treatment record of Dr. T.S.N., the 
veteran reported chronic and continuous buzzing in his ears 
with difficulty hearing and recurrent bouts of loss of 
balance since the landmine injury during service.  Dr. T.S.N. 
diagnosed tinnitus characterized by constant buzzing 
secondary to high frequency hearing loss and hearing loss 
secondary to high frequency noise exposure and past history 
of explosion exposure with facial trauma.  He added that the 
vertigo appeared labyrinthine in origin and that the 
condition was consistent with Meniere 's syndrome.  Dr. 
T.S.N. opined that the balance disturbance was as likely as 
not related to acoustic trauma as noted above.  In a March 
2007 VA treatment record, the veteran reported that he last 
saw Dr. T.S.N. about a year before.  

However, the Board notes that Dr. T.S.N. did not base his 
opinion on a review of the veteran's claims file.  Further, 
as Dr. T.S.N. stated that this condition was consistent with 
Meniere's syndrome and in light of the fact that the veteran 
had a prior diagnosis of labyrinthitis in 1999, which has 
similar characteristics of Meniere's syndrome, the Board 
finds that a remand is necessary for a VA examination to 
clarify the diagnosis and for an opinion based on a complete 
review of the veteran's claims file.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any balance disorder that may 
be present, to include Meniere's syndrome 
or labyrinthitis.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service medical 
records, VA records, and private medical 
records.  For any disorder identified, the 
examiner should comment as to whether it 
is at least as likely as not that the 
disorder is causally or etiologically 
related to his symptomatology in service 
(October 1969 to May 1971) or is otherwise 
related to a disease or injury incurred in 
military service, including the injuries 
he sustained in June and September 1970. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the claim for service 
connection for Meniere's syndrome should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


